DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed June 29, 2022, have been fully considered but they are not persuasive. 
On pages 6-7 of Remarks, Applicant argues that the prior art of Kato et al. (US Publication 2019/0164698) fails to disclose “forming a first side margin and a second side margin each having an outer surface extending along the plane orthogonal to the second axis”. Particularly, the Applicant states that Kato fails to disclose the aforementioned limitation since Kato fails to disclose a ceramic body where the side margins are formed in a rectangular parallelepiped shape. 
The Examiner respectfully disagrees with the above assertion. Kato discloses a lamination direction of internal electrodes and dielectric layers in a ‘Z’ direction (see Figure 14, Figure 15, Figure 16). Kato further discloses side surfaces that are cut in a second axis and have exposed end portions of internal electrodes, and the end portions are inclined in a common direction with respect to the second axis (The second axis of Kato is the ‘Y’ axis as seen in Figure 15.).  The side margin portions of Kato extend along the X-Z plane (See Figure 15, Figure 16), which is orthogonal the Y-axis. Note that the Applicant has merely claimed the direction in which a plane extends and not if the actual surfaces of the component are perpendicular. Kato describes forming a sintered laminate body laminate with the dimensions of 1.0 mm x 0.5 mm x 0.5 mm (¶155 – Kato).
On page 7 of Remarks, Applicant argues that Kato fails to disclose a “push-cutting blade vibrated in the direction of the second axis”, but merely discloses a push-cutting blade. 
The Examiner would like to point out that a vibrating effect would occur during a method of using a push-cutting blade. Therefore, Kato discloses the aforementioned limitation. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US Publication 2019/0164698).
In re claim 6, Kato discloses a method of producing a multi-layer ceramic electronic component, 10comprising: 
producing a multi-layer sheet (104 – Figure 6, ¶86) including ceramic layers (101, 102, 103 – Figure 6, ¶87) laminated in a direction of a first axis (Z-axis shown in Figure 6), and internal electrodes (112, 113 – Figure 5, Figure 6, ¶82) disposed between the ceramic layers (Figure 6); 
producing a multi-layer unit by cutting and singulating the multi-layer sheet (¶91-97, Figure 7, Figure 8, Figure 9), the 15multi-layer unit having a first side surface and a second side surface being cut surfaces from which end portions of the internal electrodes in a direction of a second axis orthogonal to the first axis are exposed (Figure 8A-8B), and being inclined in a common direction with respect to a plane orthogonal to the second axis (¶99, ¶116, ¶146; Note that a grinding step forms two side surfaces, P2 and Q1 [Figure 12, Figure 13, ¶116] that are aligned in a parallel fashion); and 
forming a first side margin and a second side margin (left and right 117 – Figure 16, ¶120) on the first side surface 20and the second side surface, respectively, the first side margin and the second side margin each having an outer surface extending along the plane orthogonal to the second axis (¶124, ¶153).
	In re claim 7, Kato discloses the method of producing a multi-layer ceramic electronic component according 25to claim 6, as described above. Kato further discloses wherein the multi-layer sheet is cut with a push-cutting blade vibrated in the direction of the second axis (¶91-96).
	In re claim 8, Kato discloses the method of producing a multi-layer ceramic electronic component according 30to claim 6, as explained above. wherein 19Docket No.: 2304.1002 the forming a first side margin and a second side margin includes using a side margin sheet (¶120), and the side margin sheet is attached to the first side surface and the second side surface while deforming the side margin sheet along a shape of each of the first side 5surface and the second side surface (¶123, ¶127, ¶153).
	In re claim 9, Kato discloses the method of producing a multi-layer ceramic electronic component according 30to claim 8, as explained above. Kato further discloses wherein the side margin sheet (117s – Figure 13) is pressed using a pressing surface with a high rigidity 10extending along the plane orthogonal to the second axis (¶124, Figure 13; Note that the Applicant has not defined particular parameters for ‘high rigidity’ and thus the limitation is being examined broadly.).


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuoka et al. (JP2019117817A).



    PNG
    media_image1.png
    430
    511
    media_image1.png
    Greyscale

Figure 3 of Fukuoka with Examiner’s Comments (Figure 3EC)
In re claim 10, Fukuoka discloses a multi-layer ceramic electronic component, comprising: 
a multi-layer unit (11 – Figure 2, Figure 3, ¶15) including ceramic layers (¶19) laminated in a direction of a first axis (‘Z’ axis – Figure 2, Figure 3), internal electrodes (12, 13 – Figure 2, Figure 3, ¶25) disposed between the ceramic layers (Figure 2, Figure 3), and a first side surface and a second side surface (S1, S2 – Figure 3, ¶21) on which end portions of 4Application No. 17/104,682Docket No.: 2304.1002 the internal electrodes in a direction of a second axis (‘Y’ axis – Figure 3) orthogonal to the first axis are positioned (Figure 2, Figure 3); and 
a first side margin and a second side margin (left 17, right 17 – Figure 3, ¶21) that cover the first side surface and the second side surface (Figure 3), respectively, 
wherein when the first side margin and the second side margin (S1, S2 – Figure 3) are each divided equally into a first region (S1 within R1, S2 within R1 – Figure 3EC) and a second region (S2 within R2, S2 within R2 – Figure 3EC) along a plane perpendicular to the direction of the first axis (‘Z’ axis – Figure 3EC), 
wherein the multi-layer unit is inclined in a common direction with respect to a plane orthogonal to the second axis (Figure 3EC), and wherein the first side margin and the second side margin each have an outer surface extending along the plane orthogonal to the second axis (Figure 3; Note that each side margin extends along the plane of ‘X-Z’ which is orthogonal to the ‘Y’ axis.).


Allowable Subject Matter
Claims 1-5 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor comprising stacked internal and ceramic layers laminated in a first direction, in which the internal electrodes are covered by a first and second side margin portions on either side surface. The first and second side margin portions are divided into equal  first and second regions by a plane extending in a direction perpendicular to the first direction. The first side margin has a larger thickness in the first region than the second region, and the second side margin has a larger thickness in the second region than the first region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kato et al. (US Publication 2017/0213649)		Claim 12, Figure 15
	Matsui (US Publication 2020/0118746)		Figure 5
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848